Citation Nr: 0836285	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  07-20 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to additional benefits for a child adopted more 
than two years after the death of the veteran.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.  He died on September [redacted], 2003.  The appellant is his 
surviving widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which advised the appellant that she was not 
entitled to accrued benefits.


FINDINGS OF FACT

1.  The veteran died in September 2003.

2.  At the time of the veteran's death, L.N.C. was living in 
the veteran's household.

3.  The appellant legally adopted L.N.C. on June [redacted], 2006.

4.  L.N.C. was 18 years of age at the time of his adoption on 
June [redacted], 2006.


CONCLUSION OF LAW

The grandson of the veteran, L.N.C., may not be recognized as 
the veteran's adopted child for VA purposes.  38 U.S.C.A. §§ 
101(4), 1115 (West 2002); 38 C.F.R. § 3.57(e) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), does not apply in the instant case.  The 
U.S. Court of Appeals for Veterans Claims has held that when 
the interpretation of a statute or regulation is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); see also VAOPGCPREC 
5-2004 (June 2004) (VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

Analysis

The appellant contends that her adopted child, L.N.C., should 
be recognized as the veteran's adoptive child for VA 
purposes.  The appellant and the veteran are the grandparents 
of L.N.C and raised L.N.C. since he was a child.  The 
appellant claims that the she and the veteran never adopted 
L.N.C. because someone at a VA hospital advised that L.N.C. 
would only be eligible for additional VA benefits if L.N.C. 
had been adopted at birth.  The veteran died on September [redacted], 
2003.  On June [redacted], 2006, the appellant legally adopted L.N.C.  
L.N.C., who was born on August [redacted], 1987, was 18 years old at 
the time of the adoption.

The threshold question is whether the appellant's adopted 
child, L.N.C., can be recognized as the veteran's adopted 
child by VA.  A "child of a veteran" includes a child 
legally adopted before the age of 18 years, and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. §§ 101(4); 38 C.F.R. § 3.57.  The evidence of 
relationship must be shown by a copy of the decree of 
adoption or a copy of the adoptive placement agreement and 
such other evidence as may be necessary, except in certain 
circumstances not set forth here.  38 C.F.R. § 3.210(c) 
(2007).

A person shall be deemed, as of the date of death of the 
veteran, to be the legally adopted child of the deceased 
veteran if such person was (1) living in the veteran's 
household at the time of his death; (2) adopted by the 
veteran's spouse under a decree issued within two years of 
the veteran's death; and (3) not receiving from an individual 
other than the veteran or the veteran's spouse, or from a 
welfare organization which furnishes services or assistance 
for children, recurrent contributions of sufficient size to 
constitute the major portion of the child's support. 38 
U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57(c).

After a review of all the evidence of record, including the 
appellant's statements, the Board finds that the legal 
criteria for recognition of L.N.C. as an adopted child of the 
veteran for purposes of payments of additional VA benefits 
have not been met.  L.N.C. was already 18 years old at the 
time of the adoption.  There is no indication that, before 
reaching the age of 18 years, L.N.C. became permanently 
incapable of self-support or that he was pursuing a course of 
instruction at an approved educational institution.  Thus, 
L.N.C. would not qualify as a "child of a veteran" under 
the requirements of 38 U.S.C.A. §§ 101(4) and 38 C.F.R. § 
3.57.  Furthermore, an adoption decree was not issued within 
two years of the veteran's death, as required by 38 U.S.C.A. 
§ 101(4)(A) and 38 C.F.R. § 3.57(c).  The adoption decree was 
entered on June [redacted], 2006, which is over two years after the 
veteran's death in September 2003.

The Board has considered the sympathetic reasons for the 
delay by the veteran in seeking adoption of L.N.C., such as a 
misunderstanding by the veteran and appellant as to whether 
an adoption would render L.N.C. eligible for VA benefits, are 
not contemplated by the legal requirements that the child be 
adopted, with certain exceptions discussed above, before 18 
years of age, and of issuance of an adoption decree within 
two years of the veteran's death.  The appellant is not 
legally entitled to file a claim for this benefit.

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue; the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Board regrets that a more favorable determination could 
not be made in this case.  Although the Board is sympathetic 
to the appellant, the Board must apply the law as it exists, 
and the Board is bound by the laws codified in Title 38 of 
the United States Code and Code of Federal Regulations, which 
govern dependent's benefits administered by the Secretary of 
VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the 
Board must apply "the law as it exists, and cannot 'extend . 
. . benefits out of sympathy for a particular [claimant]'", 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).


ORDER

Recognition of L.N.C. as an adoptive child for VA purposes is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


